Citation Nr: 0008365	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  97-08 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
degenerative joint and disc disease of the lumbar spine, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1953 to 
December 1969, and from April 1971 to July 1975.

This matter came to the Board of Veterans' Appeals (Board) 
from a March 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the claim for an increased rating for a low back 
disability.  In February 1997, a notice of disagreement was 
submitted and a statement of the case was issued.  A 
substantive appeal was filed in March 1997, and included a 
request for a personal hearing at the RO.  However, later the 
request for the hearing was withdrawn.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected lumbar spine disability 
is manifested by limited motion and severe pain that produces 
functional loss comparable to severe limited lumbar spine 
motion.  


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for service-
connected degenerative joint and disc disease of the lumbar 
spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.103(a), 4.7, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5285, 5286, 5292, 5293 (1999); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records document the complaints and 
treatment for a low back problem.  The records show that the 
veteran was diagnosed with osteoarthritis of the lumbar 
spine.  

A VA examination was conducted in September 1975.  The 
examiner diagnosed chronic low backache and possible 
intervertebral disc syndrome.  X-rays revealed narrowing of 
the L5-S1 interspace.  

In an October 1975 decision, the RO granted the claim of 
service connection for chronic low backache with 
osteoarthritis of the lumbosacral spine.  A 10 percent rating 
was assigned.  

A VA examination  was conducted in September 1995.  The 
veteran complained of pain that runs from the neck to the 
bottom of the spine.  It was noted that an automobile 
accident that June had aggravated his symptoms.  Since the 
accident, he has had continuous pain in the hip joints and 
neck.  The low back pain is episodic, occurs once every one 
to two months, at least six times a year and lasting for 
about a month or two.  He may have to roll out of bed 
carefully to get going.  There are no neurological 
associations or incontinence.  During a flare, he takes 
Motrin and Talwin, which the examiner believes contains 
narcotics.  He is kept from working when the flares occur, 
and he had not worked a full day over the past month.  

On the examination of the spine, there were no fixed 
deformities, and the musculature of the back appeared normal.  
There were no spasms at the time of the examination.  
However, the examination did cause some discomfort.  The 
examiner observed that the veteran obviously had some pain 
when getting onto the table and moving.  Forward flexion was 
0 to 86 degrees, and backward extension was 0 to 35 degrees 
with low back pain.  Left lateral flexion was 0 to "90" 
(sic) degrees, and right lateral flexion was 0 to 32 degrees 
with pain.  Rotation to the left was 0 to 45 degrees, and 
rotation to the right was 0 to 35 degrees with minor 
discomfort in the low back.  There was no neurological 
involvement noted at the time of the examination.  X-rays 
revealed a mild compression of T11 and T12 vertebral bodies.  
Anterior spurs were seen on the lower thoracic spine.  There 
was mild disc space narrowing at L4-5 consistent with 
degenerative disc disease.  Vertebral body height of the 
lumbar spine was well maintained, otherwise mineralization 
was slightly decreased.  The examiner reported a diagnosis of 
history of degenerative disc disease of the lumbar spine and 
clinical finding of pain with reduced range of motion and 
radiographic finding of disc space narrowing at L4-5 and old 
compression fractures of T11 and T12. 

VA treatment records for a period from 1995 to 1999 are of 
record.  X-rays taken in May 1997 revealed degenerative 
changes as well as compression fracture similar in appearance 
to that noted in September 1995.  X-rays taken in July 1997 
revealed mild spondylosis.  In a May 1997 entry, the examiner 
noted that he had suggested placing the veteran in a back 
program for therapy.  However, the veteran said that it makes 
the condition worse.  At that time, he was not in too much 
pain, but he gets flare-ups sometimes.  The Motrin he takes 
for the flare-ups seems to help.  It was noted that he should 
return to the clinic if he had any bowel or bladder 
symptomatology or if he developed a wide shuffling gait or 
neurological symptoms.  

Upon a referral from a VA physician, a functional capacity 
evaluation was conducted in May 1997.  The examiner reported 
that the veteran has a high pain profile with 65 percent of 
the "questionnaires" scored as high.  His initial pain 
rating was a 7 and it elevated as high as above an 8.  The 
examiner did not note specific movements which caused pain, 
but a gradual increase of his pain level occurred as the test 
proceeded.  Incoordination was not demonstrated with fine 
motor activities, material handling activities or gait.  His 
left index finger was bandaged due to some recent accident, 
and it may have interfered with his dexterity.  Regarding 
fatigability, the veteran did tire as the test proceeded.  
However, the examiner felt that the fatigue was to be 
expected in light of the tasks he was performing.  Swelling 
was not noted, but there was evidence of tight lumbar erector 
spinae muscles.  Muscle atrophy was not found in the 
extremities or trunk.  His balance and stability were 
acceptable with a slight difference noted in one leg standing 
with his left leg standing slightly worse.  His gait showed 
minimal slowing but he used a functional speed without 
ambulatory aides.  He complained of low positional tolerances 
for sitting and standing of less than 20 minutes each, but he 
was observed to sit for more than 30 minutes.  He could not 
identify a limit to his walking ability.  He negotiated 
stairs using one handrail and a step over step gait pattern 
at a pace slightly less than average.  The B200 evaluation 
showed a valid effort with 15 abnormal indicators indicative 
of severe dysfunction and possible sub-maximal effort.  The 
examiner did not feel that the veteran was attempting to 
malinger.  The results of the Blankenship System Behavioral 
Profile were considered valid since the veteran did not 
exhibit any inappropriate illness behavior and he passed 80 
percent of his validity criteria.

In July 1999, a VA examination was conducted.  The veteran 
pointed to L2, L5 as a site of the most pain, which is sharp.  
His back is weak and is always stiff.  He has fatigability 
and lack of endurance.  The back pain radiates down both 
legs, down the right posterior thigh to the calf, and down 
the left posterior thigh to the ankle and heel.  The 
treatment consists of Motrin, Tylenol and heat.  Apparently, 
the overuse of his back or dampness or even dryness of the 
atmosphere causes the flare-ups.  Rest, medications and heat 
are helpful.  He has not had surgery, or further injury to 
the back other than the motor vehicle accident.  He stopped 
working three years ago and his back pain has been so bad 
that he cannot stand on his feet, so he has been in receipt 
of benefits from the Social Security Administration (SSA) and 
military retirement pay.  

On examination, straight leg tests were positive on the right 
at 35 degrees and 30 degrees on the left.  Both hips flexed 0 
to 125 degrees with pain in his back.  He walks on his heels, 
toes and experiences pain in the lower back.  His back is 
tender at T12, S1, and he has muscle spasms through the right 
of T12, S1.  Otherwise, the muscles were normal.  He has 
scoliosis to the right.  Forward flexion was 0 to 25 degrees 
with pain L2 L5, and in the left posterior thigh actively.  
Passively, forward flexion was 0 to 30 degrees and after 
fatiguing 0 to 35 degrees or with pain L2 L5.  Extension was 
0 to 15 degrees actively with pain L2 L5, and passively it 
was 0 to 20 degrees with pain L2 L5, after fatiguing ) to 25 
degrees with pain L2 L5.  Right lateral flexion was 0 to 30 
degrees actively and 0 to 35 degrees passively, and 0 to 40 
degrees after fatiguing, all with pain in L2 L5.  Left 
lateral flexion was 0 to 40 degrees actively, 0 to 42 degrees 
passively, and 0 to 42 degrees after fatiguing with L2 L5.  
Right lateral rotation was 0 to 25 degrees actively, 0 to 30 
degrees passively, and 0 to 35 degrees after fatiguing, all 
with pain L2 L5.  Left lateral rotation was 0 to 30 degrees 
actively, 0 to 35 degrees passively, and 0 to 40 degrees 
after fatiguing, all with pain L2 L5.  

The examiner commented that the veteran acted as if he was in 
extreme pain with any slight movement of his back.  With all 
the movements noted, he started having pain at the initial 
beginning of the testing procedure.  He had pain throughout 
the testing procedure and it stopped when the testing ended.  
X-rays of the lumbosacral spine showed a normal lordotic 
curve with degenerative disk disease at L5 S1 and L4 L5 with 
osteoarthritic changes in anterior and lateral marginal 
spurring.  However, the lumbar vertebral body was worst at 
L1.  Osteoarthritic sclerosis above the apophyseal joint was 
noted, as well as evidence of mild diffused osteoporosis of 
the spine.  The radiologist's impression was that of 
degenerative disc disease at L5-S1 and L4-L5 with 
degenerative joint disease changes throughout the lumbar 
spine and mild diffuse osteoporosis.  

The examiner reported diagnoses of degenerative disc disease 
at L5-S1 and L4 L5 with degenerative joint disease changes, 
and lumbar spine with mild diffuse osteoporosis which was 
confirmed by x-ray.  The examiner found that there was 
functional impairment caused by pain or motion, and pointed 
to the decreased functions mostly due to severe pain that he 
says is in his back.  The limitation of motion was as 
described on examination.  There was no abnormal movement.  
He did exhibit weakened movement.  There was no fatigability, 
and he improved going through fatiguing motions.  There was 
no incoordination, swelling or obvious deformity on 
examination or atrophy of disuse, or instability of status.  
Regarding disturbance of locomotion and interference with 
sitting, standing or weightbearing, the examiner pointed out 
that the veteran limps on his left leg.  When he sits on a 
chair, he leans towards the right, and when he stands he acts 
as if he is in severe pain.  When he stands, he is weight 
bearing and there is severe pain.  

In an August 1999 decision, the RO determined that an 
increased rating was warranted.  A 20 percent rating was 
assigned, effective August 15, 1995.  

II.  Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Service connection is currently in effect for degenerative 
joint and disc disease, L5-S1 and L4-L5, rated 20 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5292 (1999).  Diagnostic Code 5010 
contemplates traumatic arthritis and is rated as degenerative 
arthritis under Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion. 

In this case, Diagnostic Code 5292 contemplates limited 
lumbar spine motion.  A 20 percent rating is assigned for 
moderate limitation of lumbar spine motion, and a maximum 
rating of 40 percent is assigned when the limitation of 
motion is severe. 

In this case, it is clear that the veteran's low back 
disability is productive of limited motion which appears to 
be moderate.  It is also evident from the examination 
findings, particularly those noted in 1999 and 1997, that the 
back disability does not include functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint.  However, there is functional loss due to pain 
because the pain has essentially been classified as severe.  
Therefore, there is a question as to which of the two 
evaluations should apply and a higher rating is warranted.  
38 C.F.R. § 4.7 (1999). 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5010-5292, do not provide a basis to assign an evaluation 
higher than the 40 percent rating assigned by this decision.  

It is noted that the diagnosis of degenerative disc disease 
is of record in addition to the diagnosis of degenerative 
joint disease.  However, the condition does not appear to 
meet the criteria considered when assigning a 60 percent 
rating under Diagnostic Code 5293 for pronounced 
intervertebral disc syndrome.  There are no clinical findings 
of persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc.  Therefore, this Diagnostic Code 
will not be applied.  

As discussed, there is a degree of limited motion associated 
with the disability at issue.  However, such limitation is 
not to the degree that it would be described as unfavorable 
ankylosis of the lumbar spine (Diagnostic Code 5289), or 
ankylosis of the spine at a favorable angle (Diagnostic Code 
5286). 

There has been mention of a fracture, but not with regard to 
the lumbar spine.  Therefore, Diagnostic Code 5285 which 
contemplates residuals of a vertebra fracture will be applied 
in this instance. 

Here, the preponderance of the evidence favors the veteran's 
claim to the extent that a 40 percent rating is warranted for 
his service-connected lumbar spine disability.  Therefore, 
the application of the benefit of the doubt doctrine 
contemplated by 38 U.S.C.A. § 5107 (West 1991) is 
inappropriate in this case.
ORDER

Entitlement to a 40 percent rating for service-connected 
degenerative joint and disc disease of the lumbar spine has 
been established, and the appeal is granted subject to 
regulations applicable to the payment of monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

